Title: To Thomas Jefferson from André Limozin, 15 June 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 15th June 1786.

The Letter your Excellency hath honored me with the 31st. Ulto. brought me a Copy of a Regulation lately made by the Government on the Subject of Tobacco. I have drawn out good many Copies which I have deliverd and made them publick. Your Excellency will find here annexed a Note of my expences for three Boxes, which agreable to your desires I have Shippd for Norfolk onboard the Betsy, Storey master, amounting to £4. 4s. 6d.
I have the honor to be with the highest regard your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

